Broyles, C. J.
(After stating the foregoing facts.) In our opinion the trial court properly decided the case. See, in this connection, Civil Code (1910), §§ 4136, 4194, 4195; Smith v. Eason, 46 Ga. 317 (1, 2); Godwin v. Maxwell, 106 Ga. 194 (32 S. E. 114); Foute v. Elder, 109 Ga. 713 (1, 2) (35 S. E. 118); Lowery v. Yawn, 111 Ga. 61 (36 S. E. 294); Oliver v. Holt, 141 Ga. 126 (80 S. E. 630).
*603The authorities cited by counsel for the plaintiff in error, to the effect that, where the sale of land is by the tract, and the quantity is specified as “ more or less,” a deficiency in the amount of the land sold cannot be apportioned, unless the purchaser shows actual fraud on the part of the seller, are not applicable to the particular facts of this case.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.